COOK, Judge
(dissenting):
The United States Supreme Court in New Jersey v. Portash, 440 U.S. 450, 99 S.Ct. 1292, 59 L.Ed.2d 501 (1979), based its holding strictly on the procedural rules of the state involved. It did not resolve the question of whether the failure of the defendant to testify would preclude an assertion on appeal that an evidentiary ruling at the trial level improperly infringed upon his right to testify. Indeed, two of the concurring Justices criticized the state rule, and two dissenting Justices held that the failure to testify was fatal to the accused’s claim of reversible error. Id. at 462 (Powell, J., concurring), and 463 (Blackmun, J., dissenting). However, I need not now resolve the issue as I have previously expressed the view that a summary court-martial conviction *434can be used for impeachment purposes. See my separate opinion in United States v. Mack, 9 M.J. 300, 326, 328 (C.M.A.1980), and my dissent in United States v. Booker, 5 M.J. 238, 244 (C.M.A.1977).
Here, the appellant was convicted by summary court-martial of the larceny of property of some value. That conviction could have been used for impeachment purposes, as provided by paragraph 153b (2)(b)(4), Manual for Courts-Martial, United States, 1969 (Revised edition), which was applicable on the date of appellant’s trial. The recent amendments to the Manual, which took effect after appellant’s trial, now provide:
(a) General rule. For the purpose of attacking the credibility of a witness, evidence that the witness has been convicted of a crime shall be admitted if elicited from the witness or established by public record during cross-examination but only if the crime (1) was punishable by death, dishonorable discharge, or imprisonment in excess of one year under the law under which the witness was convicted, and the military judge determines that the probative value of admitting this evidence outweighs its prejudicial effect to the accused, or (2) involved dishonesty or false statement, regardless of the punishment. In determining whether a crime tried by court-martial was punishable by death, dishonorable discharge, or imprisonment in excess of one year, the maximum punishment prescribed by the President under Article 56 at the time of the conviction applies without regard to whether the case was tried by general, special, or summary court-martial.
Mil.R.Evid. 609(a). Although there is some question as to whether a larceny under $50.00 may now be admissible for the purpose in question because the maximum imposable punishment does not include a dishonorable discharge or exceed imprisonment for one year, the new rule does not totally restrict the use of summary courts-martial convictions for impeachment purposes. See Analysis of Mil.R.Evid. 609(a), Manual, supra Indeed, a conviction by a summary court-martial for larceny of a value exceeding $100.00 would be admissible for this purpose under the terms of Rule 609(a). See para. 127c, Manual, supra.
I would affirm the decision of the United States Army Court of Military Review.